UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2014 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2014 Annual Report to Shareholders DWS Alternative Asset Allocation Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Information About Your Fund's Expenses 41 Tax Information 42 Advisory Agreement Board Considerations and Fee Evaluation 47 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, volatility in commodity prices and high-yield debt securities, short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. The fund may use derivatives, including as part of its currency and interest-rate strategies. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The success of the fund's currency and interest-rate strategies are dependent, in part, on the effectiveness and implementation of portfolio management's proprietary models. As part of these strategies, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. The risk of loss is heightened during periods of rapid rises in interest rates. In addition, the notional amount of the fund's aggregate currency and interest-rate exposure resulting from these strategies may significantly exceed the net assets of the fund. Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. See the prospectus for additional risks and specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. DWS Alternative Asset Allocation Fund invests in a wide range of DWS mutual funds and exchange-traded funds to provide extensive exposure to alternative asset classes. Investment Strategy The fund is a fund-of-funds, which means its assets are invested in a combination of other DWS funds (i.e., mutual funds, exchange-traded funds (ETFs) and other pooled investment vehicles), unaffiliated ETFs or hedge funds, certain other securities and derivative instruments. The fund seeks to achieve its objective by investing in alternative (or nontraditional) asset categories and investment strategies. Portfolio management utilizes a strategic asset allocation process to determine the nontraditional or alternative asset categories and investment strategies that should be represented in the fund’s portfolio. During the 12-month period ended March 31, 2014, the Class A shares of the fund returned 1.68% and underperformed the 13.12% return of the benchmark — a blend of 70% in the MSCI World Index and 30% in the Barclays U.S. Aggregate Bond Index. The two indices returned 19.07% and –0.10%, respectively. It is important to keep in mind that the fund’s objective is not to match the short-term performance of either stocks or bonds, but rather to provide investors with strategies for longer-term portfolio diversification through investments in alternative assets. During the past year, global equities outperformed many of the alternative asset classes in which the fund invests, which accounts for its underperformance relative to the benchmark. The fund has outperformed its Morningstar peer group, Multialternative Funds, during the three years ended March 31, 2014, with an average annual return of 2.10% vs. 1.52% for the peer group. It has also outperformed in the five-year period, during which its 9.95% average annual return has exceeded the 6.88% category average. Fund Performance We hold five major allocations within the portfolio, with the goal of maximizing diversification and leveraging different sources of return across the global financial markets. These allocations include Commodities, which seeks to provide exposure to hard assets, Currency, which offers exposures to foreign investments, some of which are not denominated in U.S. dollars; and Real Return, which may provide a measure of protection against inflation. The fund also holds allocations to Hedging Strategies, which seeks returns independent from the broader financial markets, and an Opportunistic allocation that provides exposure to categories generally not included in investors’ traditional allocations. The Opportunistic allocation, where we have a strategic target weighting of 24.75% of assets, made a positive contribution to the fund’s 12-month results. The primary contributors to performance were our positions in convertible bonds, via the SPDR Barclays Convertible Securities Fund, and floating-rate notes, which we own through our position in DWS Floating Rate Fund. Convertibles were boosted by their equity-like attributes, while floating-rate securities benefited from high demand at a time of widespread concern about the potential for rising interest rates. The fund’s Real Return allocation, targeted at 22.25% of assets, experienced mixed performance. While our investment in DWS RREEF Global Infrastructure Fund performed very well amid the general rally in global equities, this was offset to some extent by the underperformance of DWS Global Inflation Fund. The latter finished the annual period with a negative return, reflecting the broader weakness in government bonds. Our allocation to global real estate securities also detracted from performance. Portfolio Allocation as of 3/31/14 Commodities investments seek to provide exposure to hard assets. Real Return investments seek to provide a measure of inflation protection. Hedge Strategy investments seek to generate returns independent of the broader markets. Currency investments seek to offer exposure to foreign investments, many of which are not denominated in U.S. dollars. Opportunistic investments seek to offer exposure to categories generally not included in investors' allocations. The Hedge Strategies segment, wherewe have a target weighting of 17.5% of assets, and the Commodities strategy, targeted at 15.5%, contributed to the fund’s underperformance vs. its benchmark. The Hedge Strategies allocation is invested in DWS Diversified Market Neutral Fund, which generally holds offsetting weightings on the long and short sides of the market. The fund finished slightly in the red, as it did not fulfill its objective of delivering a positive total return via individual stock selection. Similarly, the fund’s investment in the Commodities allocation, DWS Enhanced Commodity Strategy Fund, also finished the year with a slightly negative return. The asset class was pressured by the prospect of slowing growth in China as well as growing supply for key commodities such as oil and natural gas. Our Currency allocation, which has a target weighting of 20% of assets, also detracted slightly from the fund’s return. The primary driver of performance in this segment was our allocation to emerging-markets bonds via investments in DWS Enhanced Emerging Markets Fixed Income Fund and WisdomTree Emerging Markets Local Debt Fund, which we have since sold. Emerging-markets debt was hit hard in the broader bond-market sell-off of May to June 2013, and it was unable to make up this initial shortfall despite generally solid performance through the final nine months of the reporting period. Outlook and Fund Positioning Our team took over the fund’s management duties in June 2013. During the third calendar quarter of last year, we started to shift the portfolio from its previous positioning to reflect our views on the broader economy and markets. Based on our belief that an increasingly positive macroeconomic backdrop would continue to drive equity markets higher, we tactically increased the fund’s weighting in equity-like asset classes. At the same time, our expectation for gradually rising long-term bond yields led us to reduce the fund’s duration exposure (or interest-rate sensitivity). This thinking formed the basis for our decision to eliminate the fund’s exposure to the iShares S&P U.S. Preferred Stock Index Fund, which tends to be very sensitive to the direction of prevailing rates. We also reduced the fund’s weighting in the market-neutral strategy from its intra-period high. While this strategy has been a strong source of diversification over time, we have found better opportunities elsewhere in the markets. At the same time, we maintained a sizeable allocation to global infrastructure and convertible bonds, both of which are positively influenced by improving economic growth and favorable stock-market performance, but are less likely to be hurt by rising interest rates. Similarly, floating-rate securities provide income without the rate sensitivity of traditional bonds, which is the rationale for our nearly 17% allocation to DWS Floating Rate Fund. "We believe diversifying across various alternative investments can help mitigate the potential for heightened volatility in traditional assets." The fund’s allocations also reflect our desire to help investors offset the potential impact of rising inflation over time via positions in global infrastructure, inflation-linked bonds and commodities. We tilted this allocation more toward infrastructure stocks in recent months, as we took advantage of rallies in Treasury Inflation-Protected Securities (TIPS) and commodities to trim the fund’s exposure to these asset classes. While commodities have a relatively large strategic weighting in the fund due to their low long-term correlation to equities, we believe the supply for many commodities has finally caught up with demand. Our core view also favors a longer-term rise in the U.S. dollar vs. other currencies, a reflection of the relative strength of the U.S. economy and the less-accommodative monetary policy of the U.S. Federal Reserve Board (the Fed). We sought to capitalize on this through a position in the PowerShares DB U.S. Dollar Index Bullish Fund, which holds the dollar against six major developed-market currencies. This view was also reflected in our decision to sell the fund’s position in the WisdomTree Emerging Markets Local Debt ETF and move our entire emerging-markets bond allocation to DWS Enhanced Emerging Markets Fixed Income Fund, which is invested almost entirely in hard-currency (dollar-denominated) bonds. We continue to believe that selectivity and active management will become increasingly important as economic conditions and Fed policy gradually return to normal. At a time in which stock-market valuations are elevated and long-term bond yields are likely to maintain a gradual uptrend, we believe diversifying across various alternative investments can help mitigate the potential for heightened volatility in traditional assets. Portfolio Management Team Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering from Indian Institute of Technology; MBA from Kent State University; PhD in Finance from University of North Carolina at Chapel Hill. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. An exchange traded fund (ETF) is a security that tracks an index or asset like an index fund, but trades like a stock on an exchange. Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of March 31, 2014, Class A shares of DWS Alternative Asset Allocation Fund were ranked as follows in the Morningstar Multialternative Funds category: one-year 160/279, three-year 70/160 and five-year 27/92. Rankings are based on a fund’s total return. Performance Summary March 31, 2014 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/14 Unadjusted for Sales Charge 1.68% 9.95% 2.42% Adjusted for the Maximum Sales Charge (max 5.75% load) –4.17% 8.66% 1.52% MSCI World Index† 19.07% 18.28% 3.21% Barclays U.S. Aggregate Bond Index† –0.10% 4.80% 5.16% S&P 500® Index† 21.86% 21.16% 6.16% Blended Index† 13.12% 14.44% 4.25% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/14 Unadjusted for Sales Charge 0.94% 9.12% 1.60% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.94% 9.12% 1.60% MSCI World Index† 19.07% 18.28% 3.21% Barclays U.S. Aggregate Bond Index† –0.10% 4.80% 5.16% S&P 500® Index† 21.86% 21.16% 6.16% Blended Index† 13.12% 14.44% 4.25% Class R 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/14 No Sales Charges 1.52% 9.74% 2.20% MSCI World Index† 19.07% 18.28% 3.21% Barclays U.S. Aggregate Bond Index† –0.10% 4.80% 5.16% S&P 500® Index† 21.86% 21.16% 6.16% Blended Index† 13.12% 14.44% 4.25% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/14 No Sales Charges 1.88% 10.19% 2.61% MSCI World Index† 19.07% 18.28% 3.21% Barclays U.S. Aggregate Bond Index† –0.10% 4.80% 5.16% S&P 500® Index† 21.86% 21.16% 6.16% Blended Index† 13.12% 14.44% 4.25% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/14 No Sales Charges 2.02% 10.24% 2.65% MSCI World Index† 19.07% 18.28% 3.21% Barclays U.S. Aggregate Bond Index† –0.10% 4.80% 5.16% S&P 500® Index† 21.86% 21.16% 6.16% Blended Index† 13.12% 14.44% 4.25% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated August 1, 2013 are 2.03%, 2.77%, 2.35%, 1.85% and 1.73% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Returns shown for Class R shares for the period prior to its inception on June 1, 2011 are derived from the historical performance of Class A shares of the DWS Alternative Asset Allocation Fund during such periods and have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 31, 2007. The performance shown for each index is for the time period of July 31, 2007 through March 31, 2014, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index consists of 24 developed market country indices. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Blended Index consists of 70% in the MSCI World Index and 30% in the Barclays U.S. Aggregate Bond Index. Class A Class C Class R Class S Institutional Class Net Asset Value 3/31/14 $ 3/31/13 $ Distribution Information as of 3/31/14 Income Dividends, Twelve Months $ Investment Portfolio as of March 31, 2014 Shares Value ($) Mutual Funds 83.2% DWS Diversified Market Neutral Fund "Institutional" (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Floating Rate Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS RREEF Global Infrastructure Fund "Institutional" (a) DWS RREEF Global Real Estate Securities Fund "Institutional" (a) Total Mutual Funds (Cost $447,691,737) Exchange-Traded Funds 15.9% PowerShares DB U.S. Dollar Index Bullish* (b) SPDR Barclays Convertible Securities Total Exchange-Traded Funds (Cost $83,667,422) Cash Equivalents 1.1% Central Cash Management Fund, 0.05% (a) (c) (Cost $6,660,563) % of Net Assets Value ($) Total Investment Portfolio (Cost $538,019,722)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $556,813,519. At March 31, 2014, net unrealized appreciation for all securities based on tax cost was $29,148,403. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $55,618,441 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $26,470,038. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) Affiliated fund managed by DB Commodity Services LLC, a subsidiary of Deutsche Bank AG. (c) The rate shown is the annualized seven-day yield at period end. SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
